 

OO\]O'\LJl-l>~{.)~)[\)

\O

10
ll

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

FlLED
cLERK. u.s. msTRlc'r couRT

n 1 2,2019

   

 

 

l

 

 

 

sssth
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT oF cALIFoRNIA
UNITED STATES OF AMERICA,
Piaintiff, CASE No.' EDCRl§_oom_;GB
v.
" " d ` _ ““ ` "` oRDER oF DETENTloN"` " " ‘
Gabriel ]ames Tiaga,
Defendant.
I.
A. (X) On motion of the Government in a case allegedly involving:
l. ( ) a crime of Violence.
2. ( ) an offense With maximum sentence of life imprisonment or death. .
3. (X)' a narcotics or controlled substance offense With maximum sentence
of ten or more years .
4. ( ) any felony - Where the defendant has been convicted of two or more
prior offenses described above.
5. ( ) any felony that is not otherwise a crime of violence that involves a
minor.victim, or possession or use of a firearm or destructive device
or any other dangerous Weapon, or a failure to register under 18
U.S.C § 225 0. '
B. (X) On motion by the Government / ( ) on Court’s own motion, in a case

 

oRDER oF nsTENTloN AFTER HEAmNG (18 U.s.c. §3142(1))

CR-94 (06/07) Page l of 4

 

 

 

\IO`\Lh-bb->!\.)

 

allegedly involving:

(X) On the further allegation by the Government of:
l. (X) a serious risk that the defendant Will flee.
2. ( ) a serious risk that the defendant Will:

a. ( ) obstruct or attempt to obstruct justice.

b. ( ) threaten, injure, or intimidate a prospective Witness or juror or

attempt to do so. '
C. The Government ( X) is/ ( ) is not entitled to a rebuttable presumption that no

condition or combination of conditions Will reasonably assure the defendant’s

appearance as required and the safety of any person or the community

A. (X) The Court finds that no conditioner combination of conditions Will
reasonably assure:
l. ()@ the appearance of the defendant as required.
(X) and/or
2. (X) the safety of any person or the community
B. (X) The Court finds that the defendant has not rebutted by sufficient

evidence to the contrary the presumption provided by statute.

III.
The Court has considered:
A. the nature and circumstances of the offense(s) charged, including Whether the
offense is a crime of violence, a F ederal crime ofterrorism, or involves a minor
victim or a controlled substance, firearm, explosive, or destructive device;

B. the Weight of evidence against the defendant;

0

the history and characteristics of the defendant; and

D. the nature and seriousness of the danger to any person or to the community.

 

ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(i))

cit-94 (06/07) ` Page 2 0f4

 

 

 

 

.IA

\OOO\!O\Ui

10
ll

13
14
15
16
17
18
19
20
21
22

23
24
25
26
27
28

IV.
The Court also has considered all the evidence adduced at the hearing and the
arguments and/or statements of counsel, and the Pretrial Services

Report/recommendation.

V.
The Court bases the foregoing finding(s) on the following:
A. Q() As to flight risk:

Unverified background information

 

No known bail resources

Siibstance abuse

Pl‘lfOI` probation/parole`V]Olatl`Ol'lS. "' ""`“ ' ` "

 

Warrants/failures to appear.

 

 

 

B. (X) As to danger:

Alleged offense
Crirninal history.

 

 

Substance abuse.

 

Prior probation/parole violations d

 

 

 

VI.
A. ( ) The Court finds that a serious risk exists that the defendant will:
l. ( ) obstruct or attempt to obstruct justice.

2. ( ) attempt to/ ( )threaten, injure or intimidate a witness or juror.

 

 

oRl)ER oF DETENTIoN AFTER HEARING (is U.s.C. §3142(1))

CR»94 (06/07) Page 3 of 4

 

 

 

1.». .-,.._s_.. u..ui_.~._n_..…, .-.. .. , _ 22. 2 ___

\DCG\`|O\U!-P»L)JI\)»-a

wa\)r\)wr\)c\)wl\)` '
oo\ic\misww~@GZEEGEESQ»-TS

B. The Court bases the foregoing finding(s) on the following:

 

 

 

 

 

 

 

f :>

l
1
1

DATED: 4/12/2019

VII.

. IT IS THEREFORE ORDERED that the defendant be detained prior to trial
.'»Il` IS FURTHER ORDERED that the defendant be committed to the b

custody of the Attorney General for confinement in a corrections facility
separate, to the extent practicable, from persons awaiting or serving
Sentences or being held in custody pending appeal.

IT IS FURTHER ORDERED that the defendant be afforded reasonable

opportunity for private consultation with counsel.

. IT IS FURTHER ORDERED that, on order of a Court of the United States

or on request of any attorney for the Government, the person in charge of
the corrections facility in which the defendant is confined deliver the
defendant to a United States marshal for the purpose of an appearance in

connection with a court proceeding

haw

KENLY KlYA KATO
UNll`ED STATES l\/lAGISTRATE JUDGE

 

 

ORDER OF DETENT[ON AFTER HEAR|NG (18 U.S.C. §3142(i))

CR-94 (06/07) , Page 4 of 4

 

